Citation Nr: 1227554	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  07-40 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a disability of the left lower extremity, to include the knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011 the Board remanded this matter for additional development.  In April 2012, the Board sought a Veterans Health Administration (VHA) medical advisory opinion, which was received in July 2012.


FINDINGS OF FACT

1.  On examination for induction, it was noted that the Veteran had left leg/knee Osgood Schlatter's; it is not shown that the Osgood Schlatter's increased in severity during service.

2.  No other chronic left leg/knee disability was manifested in service; left knee arthritis was not manifested in the first postservice year; and the Veteran's current left lower extremity disability, to include knee arthritis, is not shown to be related to his service or any event/injury therein.


CONCLUSION OF LAW

Service connection for a left lower extremity disability, to include of the knee, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5107 (West 2002 & Supp, 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2011).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  A December 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letter also advised him of how VA determines the disability rating and the effective date of an award when a disability is service-connected.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent pre- and post-service treatment records have been secured.  His Virtual VA file was reviewed and was found to contain no pertinent evidence.  He was afforded a VA examination; which is discussed in greater detail below.  In addition, the Board secured a VHA medical opinion in the matter and finds that such opinion is adequate for rating purposes.  The opinion is accompanied by an explanation of rationale, reflects familiarity with the factual evidence, and includes a thorough discussion of the medical principles involved.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail on a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran contends that service connection for a left knee disability is warranted on the basis that it arises from a pre-existing disorder, Osgood Schlatter's disease, being aggravated during his active service.  

It is not in dispute that left leg/knee pathology was present and noted on the Veteran's induction in service.  A December 1968 Record of Induction (DD Form 47) notes the Veteran reported "knee" as a physical defect.  On January 1969 induction examination, Osgood Schlatter's, swelling of the tibia tubercle, bilaterally (not considered disabling), was noted.  The examining physician (at induction) noted a letter (attached to "SF88") by Dr. I.F.H, certifying that the Veteran had been under that provider's care for chronic Osgood-Schlatter's disease of both knees, (left more troublesome than the right), which would become swollen and sore on an average of monthly to every six weeks.  He also noted that [the knees] were subject to repeat injury.  The Veteran's STRs are silent for any complaints, findings, treatment or diagnosis relating to any kind of knee disability.  On November 1970 service separation physical examination his lower extremities were normal.

The Veteran filed a claim seeking service connection for left leg/knee disability in November 2006.  He claimed he was seen by the medical staff at Fort Bliss, Texas in January 1969 and in Vietnam in 1970 for the same problem.  He reported he had surgery on his knee in 1972.  STRs from January 1969 were obtained, and do not include any records of treatment for a left knee/leg disability at Fort Bliss.  The Veteran has not provided any specific information regarding alleged treatment in Vietnam in 1970, nor is there any credible medical evidence of left knee surgery in 1972.  In January 2007 the Veteran submitted written statements from laypersons who essentially attested that he had bad knees before going into the service and his knees worsened during service.  One fellow serviceman noted that he met the Veteran in 1969 and throughout basic training the Veteran was not allowed to do any exercises harmful to his knee.

On initial VA joints examination in June 2011 the examiner noted that the Veteran's claims file was not available.  The Veteran reported that he started having pain and swelling in the left knee in high school, at which time a general practice physician diagnosed Osgood-Schlatter's disease.  He stated that the problem gradually worsened in service and that he had frequent episodes of left knee pain and swelling that required repeated fluid aspirations.  After discharge from service, he engaged in farming, which precipitated recurring episodes of left knee pain and swelling.  He stated that he saw an orthopedic specialist who told him that he did not have Osgood-Schlatter disease but instead had a left knee bone spur.  He reported that in 1972 he underwent a surgical procedure to remove the bone spur and a tumor.  He stated that he did well after the surgery but has had episodes of left patella dislocations.  He started having episodes of left knee swelling because of continued farming activities.  X-rays of the left knee revealed moderate osteoarthritis, predominantly involving the patellofemoral joint.  The diagnosis was left knee degenerative joint disease (DJD).  The examiner opined that the Veteran's left knee disability was most likely permanently aggravated by injury in-service.  She indicated she based her opinion on a review of the medical literature and orthopedic textbooks, and clinical experience.  In a July 2011 addendum to the June 2011 VA examination report, the examiner indicated that the Veteran's claims file was reviewed.  

The RO found the June 2011 VA examiner's opinion/conclusion (with the July 2011 addendum) inadequate because initially she did not have access to the claims file and after gaining access and reviewing the claims file, she failed to provide rationale to support her opinion based on review of the complete record.  The RO requested the examiner to restate or amend her opinion based on further review and to provide a clear explanation of rationale to support her conclusion.  In an October 2011 addendum, the examiner in essence retracted her previous opinion and provided an opinion unfavorable to the Veteran.  She opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an inservice injury, event, or illness.  The examiner noted that a January 1969 letter by Dr. I.F.H. certified that the Veteran had a chronic knee condition prior to enlistment; that the January 1969 report of medical examination at induction/enlistment noted that the Veteran had a chronic bilateral knee condition (Osgood Schlatter's); and that the Veteran's service records do not reveal any knee injuries.  

August 2001 x-rays by a private provider found fracture fragments involving the tibial plateau (right knee) due to trauma; an emergency room record notes an acute fracture of the right lower extremity.  There is no reference to the left knee.  A May 2002 private record notes persistent left knee problems including effusion.  

In April 2012, the Board sought a VHA medical expert advisory opinion (by an orthopedist) regarding the effects of the Veteran's service on his pre-existing left knee disability, and specifically whether the Veteran currently exhibited chronic Osgood-Schlatter disease of the left knee and/or chronic residuals, and if so whether Osgood-Schlatter's disease of the left knee increased in severity beyond its natural progression during active service; and whether the Veteran's left knee DJD is related to his Osgood-Schlatter's or otherwise related to the Veteran's service.

In a July 2012 opinion Dr. W.J.B., Jr. addressed the question of whether the Veteran now has chronic Osgood-Schlatter's disease of the left knee and/or chronic residuals thereof.  He opined that there was no basis for such a conclusion.  He explained that by definition Osgood-Schlatter's disease is an osteochondrosis of the tibial apophysis.  An osteochondrosis is a disease of the growth or ossification centers in children, and often presents as a localized area of pain, swelling, and tenderness with or without overt inflammatory changes around the tibial tubercle, which is the site for the attachment of the patellar tendon.  It can be painful and the pain tends to be aggravated by exertional activities.  However, the process itself is self-limiting, that is, as the child grows and matures the tubercle fuses into the proximal tibia and the process resolves.  Residual enlargement of the tibial tubercle is not an uncommon feature of the process, and more often than not it is more of a cosmetic problem rather than a functional one.  Current evidence suggests that trauma might be a mitigating factor in its development.  Some patients will have a problem with recurrent tendonitis because the patellar ligament might become irritated by the "bump" during its excursion when the knee is flexed or extended.  This might be a reason to "trim it down."  Dr. W.J.B., Jr. noted further that there was a letter in the record from a physician noting that the Veteran had been treated for "chronic" Osgood-Schlatter's disease.  Dr. W.J.B., Jr. stated that treatment for chronic Osgood-Schlatter's disease was probably an attestation that the process was slow to resolve.  There was no mention of any special treatment for the problem.  Treatment regimens vary from measures to reduce the inflammation by the use of physical modalities such as ice or heat, anti-inflammatory/analgesic medications, simple knee pads, active restrictions, and even casting.  

Dr. W.J.B., Jr. next addressed the question of whether the Veteran's left knee DJD is a manifestation of Osgood-Schlatter's disease.  He opined that the issue is moot.  He explained that since Osgood-Schlatter's disease is a self-limiting problem that resolves with growth and maturation of the skeleton, and because it is an "extra-articular" problem, the joint surfaces themselves are not affected by it.  He explained that DJD is an intra-articular problem.  He noted that there is no accepted body of medical literature that supports a contention that the subsequent development of arthritis of the knee is related to Osgood-Schlatter's disease.  Furthermore, there is no evidence in the record that the Veteran had any problem with his knees during his active service that would be associated with the subsequent development of DJD (osteoarthritis) of the knees.  He concluded that he did not find any evidence that the Veteran's history of Osgood-Schlatter's disease that existed prior to his induction into the military was a factor in the subsequent development of DJD of his knee.  Cited in support was the implication in the record that at the time of the Veteran's induction, in spite of residual enlargement of the tibial tubercle, his Osgood-Schlatter's disease had run its course; the site was not actively inflamed, there was no local tenderness, and knee motion was not disturbed.

The Veteran's current left knee arthritis (or DJD) was not manifested in service or for many years thereafter, and service connection for such disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  The Veteran's theory of continuity that his Osgood-Schlatter's progressed to the current arthritis is discussed in greater detail below.
There is conflicting medical evidence regarding a nexus between the Veteran's current left knee disability (DJD or arthritis) and his service.  Initially a June 2011 VA examiner opined that the Veteran's left knee disability was most likely permanently aggravated by injury in service.  That opinion was recanted after the examiner reviewed the Veteran's claims file, (which was not available initially).  The Board finds the June 2011 opinion (with July 2011 addendum) of that examiner has less probative value than her subsequent (October 2011) opinion (which reflects a more complete review of the record and includes better explanation of rationale) and the July 2012 VHA opinion by Dr. W.J.B., Jr. (that found, in essence, the Veteran's left leg/knee Osgood Schlatter's was not aggravated beyond its natural progression in service; and that the current left knee disability is unrelated to service).  The initial (June 2011) nexus opinion was based entirely on history provided by the Veteran.  In LeShore v. Brown, 8 Vet. App. 405 (1995), the United Stated Court of Appeals for Veterans Claims (Court) held that a medical opinion base solely upon an unsubstantiated history as related by a Veteran is not probative medical evidence.  

The Board reviewed the history provided by the Veteran to the June 2011 examiner as it is noted in the VA examination report, and observes that some of what he reported is inconsistent with factual evidence of record.  For example, he advised the examiner that his left knee gradually became worse in service and that he had frequent episodes of exacerbation requiring repeat fluid aspirations.  There is no corroborative documentation of this in the record.  The examiner nonetheless accepted the account as credible in rendering a positive nexus opinion relating the Veteran's current left knee disability to his service, not accounting for the silence of the STRs as to knee complaints and treatment, or that the lower extremities were normal on service separation examination 

The Board accepts as credible the lay "buddy statements" indicating that the Veteran's duties in service were limited due to his knees.  That would be consistent with the notation of Osgood Schlatter's on service induction.  However, these lay statements do not corroborate that the Veteran required/received any extensive treatment (such as multiple aspirations) for his left leg/knee in service.  That account by the Veteran is uncorroborated and inconsistent with the overall record and because it is also self serving, not credible.  See Pond v. West 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  The Veteran has also provided accounts of undocumented postservice continuity of leg complaints and treatment.  These likewise are not credible; they also are self-serving (and inconsistent with the normal examination on separation).  Furthermore, they are contradicted by contemporaneous records from the interim period.  Specifically, in August 2001 the Veteran sustained a severe injury to his right knee and leg when his horse rolled over on him, and underwent multiple surgical procedures to treat those injuries.  It was then noted that he had no problem with the left leg; and the past surgical history noted did not include any left leg/knee surgery.  

As stated above, the Board finds that because it is based on consideration of the entire record and includes better explanation of rationale, the June 2011 VA examiner's October 2011 opinion merits more probative value.  Finally, Dr. W.J.B., Jr.'s (VHA) opinion, is entitled to the greatest probative weight in this matter.  The opinion describes the Veteran's disability in detail, is based on accurate medical history, and provides the most thorough explanation of rationale.  It is persuasive of the conclusions that the Veteran's Osgood Schlatter's was not aggravated in service (and in fact has now essentially resolved); and that the current left knee disability (DJD) is unrelated to service, including as arising out of Osgood Schlatter's.  Significantly, the expert observes that there is no medical literature that would support a finding to the contrary.

The Veteran's own statements relating his current left knee disability to aggravation of pre-existing Osgood Schlatter's in service are not probative evidence.  Such etiological linkage is a complex medical question beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, (Fed. Cir. 2009).  As is noted above, the VHA orthopedic expert has emphasized that there is no medical literature that would support the Veteran's alleged theory of causality.

Accordingly, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current left knee disability and his service, and therefore against his claim.  Hence, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.


ORDER

Service connection for a disability of the left lower extremity, to include of the knee, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


